Citation Nr: 1330642	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-18 331A	)	DATE
	)
  )

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran had active service from April 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2011, the Veteran and his sister testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  In a February 2012 decision, the Board reopened the claim of entitlement to service connection for PTSD.  Also, in light of evidence that the Veteran was diagnosed with multiple psychiatric disorders and that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record (see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)), the Board expanded the scope of appellate review to include consideration of service connection for any diagnosed acquired psychiatric disorder.  The Board remanded the claim for further necessary evidentiary development.  

For reasons detailed below, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for substitution purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In September 2013, the Board was notified that the Veteran died in June 2013 (as shown on the death certificate).



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  

In this regard, the Board recognizes that the Veteran's paperless Virtual VA claims file (a highly secured electronic repository used to store and review documents involved in the claims process) shows that P.C., identified as the Veteran's sister, filed VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant) in August 2013.  In a September 2013 letter, the RO acknowledged receipt of P.C.'s claim and advised her that entitlement to accrued benefits was denied.  The RO, however, did not address the substitution issue.  VA published a proposed rule on substitution on February 15, 2011.  See Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666-01 (proposed Feb. 15, 2011) (to be codified at 38 C.F.R. § 3.1010).  VA anticipates that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant.  76 Fed. Reg. at 8,668.  Also, unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.  Id. at 8,669.  Here, P.C. has clearly indicated that she wants to be substituted as the appellant for purposes of processing the Veteran's claim to completion.  The RO, however, has not made a determination as to P.C.'s actual eligibility to substitute in the appeal.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (2013) (describing the Board's jurisdiction); 76 Fed. Reg. at 8,667-68.  Consequently, the proper course at this juncture is to dismiss the Veteran's appeal and refer P.C.'s substitution claim to the RO for adjudication. 


ORDER

The appeal is dismissed.


		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


